Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claims 1,5, line 14 “ N_ solt” is now amended to “N_ slot”.
In claims 9,13 line 18, “ N_ solt” is now amended to “N_ slot”.
Allowable Subject Matter
Claims 1-2,5-6,9-10 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,5,9,13 the prior art fails to disclose determining, by the user equipment based on the identifier offset of the HARQ process, an identifier of the HARQ process using the following relation,
HARQ _PID=a+ {L t/T˩ MOD(m)},

L˩ corresponds to a rounding down operation, MOD correspond to a mod operation, and t is determined as:
t=(n_ SEN*M +n_ Sub)*N_ slot+ n_ slot wherein n_ SFN is a system frame number corresponding to SPS radio resource used by the HARQ process, M is a number of radio subframes comprised in one radio frame, n_ Sub is a radio subframe number corresponding to the SPS radio resource used by the HARQ process, N_ slot is a number of slots comprised in one radio subframe, and n_ slot is a slot serial number corresponding to the SPS radio resource used by the HARQ process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babaei et al. (US Pub.2021/0099254; URLLC HARQ Process);
Joseph et al. (US Pub.2021/0099257; HARQ Process Identifier Determination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/HANH N NGUYEN/Primary Examiner, Art Unit 2413